Citation Nr: 0127021	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  01-05 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to a disability evaluation in excess of 20 
percent for hypertension.  

(The issue of entitlement to reimbursement for, or payment 
of, unauthorized medical expenses incurred from August 4 to 
August 6, 2000, while hospitalized in Halifax Medical Center 
in Daytona Beach, Florida, will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


REMAND

The veteran had active service from December 1942 to January 
1946. 

This appeal has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

In a February 2001 rating decision, the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO) denied the veteran's claims of entitlement to 
service connection for Parkinson's disease, and entitlement 
to an evaluation in excess of 20 percent for hypertension.  
In April 2001, the veteran submitted a statement that he 
asked be considered as a formal notice of disagreement with 
the February 2001 rating decision, and requested that he be 
provided a statement of the case.  In a case in which a 
claimant has expressed disagreement in writing with a rating 
action of the RO, an appeal has been initiated, and the RO 
must issue a statement of the case.  The Board must remand 
that issue to the RO for that purpose.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

These claims are accordingly REMANDED for the following:

1. Ensure that all notice and development 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

2.  Thereafter, issue a statement of the 
case with regard to these issues.  Notify 
the veteran of the time limit within 
which he must submit a timely and 
adequate substantive appeal in order to 
assure appellate review.  The case is to 
be returned to the Board only if a timely 
and adequate substantive appeal is filed 
as to any issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


